Title: Thomas Jefferson to William H. Crawford, 20 June 1816
From: Jefferson, Thomas
To: Crawford, William Harris


          
            Dear Sir
            Monticello June 20. 16.
          
          I am about to sin against all discretion, and knowingly, by adding to the drudgery of your letter-reading, this acknolegement of the reciept of your favor of May 31. with the papers it covered. I cannot however deny my self the gratification of expressing the satisfaction I have recieved, not only from the general statement of affairs at Paris, in your’s of Dec. 12. 14. (as a matter of history which I had not before recieved) but most especially and superlatively, from the perusal of your letter of the 8th of the same month to mr Fisk, on the subject of draw backs. this most heterogeneous principle was transplanted into ours from the British system, by a man whose mind was really powerful, but chained by native
			 partialities to every thing English: who had formed exaggerated ideas of the superior perfection of the English constitution, the superior wisdom of their government; and sincerely believed it
			 for
			 the good of this country to make them their model in every thing: without considering that what might be wise and good for a nation essentially commercial, and entangled in complicated
			 intercourse
			 with numerous and powerful neighbors, might not be so for one essentially agricultural, & insulated by nature from the abusive governments of the old world.     the exercise by our own
			 citizens of so much commerce as may suffice to exchange our superfluities, for our wants, may be advantageous for the whole. but it does not follow that, with a territory so boundless, it is the
			 interest of the whole to become a mere city of London, to carry on the business of one half the world at the expence of eternal war with the other half. the agricultural capacities of our country constitute it’s distinguishing feature: and the
			 adapting our policy & pursuits to that, is more likely to make us a numerous and happy people than the mimicry of an Amsterdam, a Hamburg, or a city of London. every society has a right to fix the fundamental principles of it’s association, & to say to all individuals that, if they contemplate pursuits beyond the limits of these principles,
			 and involving dangers which the society chuses to avoid, they must go somewhere else for their exercise; that we want no citizens, & still less ephemeral & Pseudo-citizens on such terms.
			 we
			 may exclude them from our territory, as we do persons infected with disease. such is the situation of our country. we have most abundant resources of happiness within ourselves, which we may
			 enjoy in
			 peace and safety, without permitting a few citizens, infected with the Mania of rambling & gambling, to bring danger on the great mass engaged in innocent and safe pursuits at home. in your
			 letter to Fisk, you have fairly stated the alternatives between which we are to chuse; 1. licentious commerce, & gambling speculations for a few, with eternal war for the many: or 2. restricted
			 commerce, peace, and steady occupations for all.   if any state in the union will declare that it prefers separation with the 1st alternative, to a continuance in union without it, I have no hesitation in saying ‘let us separate.’ I would rather the states should withdraw, which are for unlimited commerce & war,
			 and confederate with those alone which are for peace & agriculture. I know that every nation in Europe would join in sincere amity with the latter, & hold the former at arm’s length by jealousies, prohibitions, restrictions, vexations & war. no earthly consideration could induce my
			 consent to contract such a debt as England has by her wars for commerce, to reduce our citizens by taxes to such wretchedness as that, laboring 16. of the 24. hours, they are still unable to afford themselves bread, or barely to earn
			 as much oatmeal or potatoes as will keep soul and body together. and all this to feed the avidity of a few millionary merchants, and to keep up 1000. ships of war for the protection of their
			 commercial speculations. I returned from Europe after our government had got under way, and had adopted from the British code the law of draw-backs. I early saw it’s effects in the jealousies and vexations of Britain; and that, retaining it; we must become, like her, an essentially warring nation, and meet, in the end, the catastrophe impending over her. no one can doubt that this alone produced the
			 orders of council, the depredations which preceded, and the war which followed them. had we carried but our own produce, and brought back but our own produce wants, no nation would have troubled us. our commercial dashers then have already cost us so many thousand  lives  & so many millions of Dollars, more than their persons and all their commerce was worth. when war was declared, and especially after Massachusets, who had produced it, took side with the enemy waging it, I pressed on some confidential friends in Congress to avail us of the happy opportunity of repealing the draw-back: and I do rejoice to find that you are in that sentiment. you are young, & may be in the way of bringing it into effect.
			 perhaps time, even yet, & change of tone (for there are symptoms of that in Massachusets) may not have obliterated altogether the sense of our late feelings & sufferings; may not have induced oblivion of the friends we have lost, the depredations & conflagrations we have
			 suffered, and the debts we have incurred, & have to labor for through the lives of the present generation. the earlier the repeal is proposed, the more it will be befriended by all these
			 recollections & considerations.   [this is one of three great measures necessary to ensure us permanent prosperity. this preserves our peace. a 2d should enable us to meet any war, by adopting the report of the war department, for placing the force of the nation at effectual command; and a 3d should ensure resources of money by the suppression of all paper circulation during peace, and licensing that of the nation alone during war. the metallic medium of which we should be
			 possessed at the commencement of a war would be a sufficent fund for all the loans we should need thro’ it’s continuance: and if the National bills issued, be bottomed (as is indispensable) on
			 pledges of specific taxes for their redemption within certain & moderate epochs, and be of proper denominations for circulation, no interest on them would be necessary, or just, because they
			 would answer to every one the purposes of the metallic money withdrawn & replaced by them.
          But possibly these may be the dreams of an old man, or that the occasions of realising them may have past away without return. a government regulating itself by what is wise and just for the many, uninfluenced by the local and selfish views of the few who direct their affairs, has not been seen perhaps on earth. or if it existed, for a moment, at the birth of ours, it would not be easy to fix the term of it’s continuance. still, I believe, it does exist here in a greater degree than any where else; and for it’s growth and continuance, as well as for your personal health and happiness, I offer sincere prayers with the homage of my respect and esteem.
          Th: Jefferson
        